DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 15 - 28 directed to an invention non-elected with traverse in the reply filed on August 20, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach or suggest a sealing structure of a sealed container, comprising: a metallic cylindrical container having an opening; a metallic closing member that closes the opening, and having a first end surface facing outside the sealed container, a second end surface facing inside the sealed container, and an outer surface extending between the first end surface and the second end surface; and a seal member provided between an inner wall surface on a side of the opening of the metallic cylindrical container and an entire an outer surface of the metallic closing member that radially faces the inner wall surface, wherein the inner wall surface and the outer surface are sealed by the seal member having been melted and solidified without deforming the inner wall surface and the outer surface, and wherein the seal member is a material different from the metallic cylindrical container and the metallic closing member..
Ludwig (WO 00/50273) discloses in figures 14 and 15 a sealed container similar to Applicants, but does not disclose what it used to seal the surfaces together, the seal member disclosed is the entire seal (436 for example) without mention of melting and solidifying the material. Nakashima (WO 00/48868) discloses laser welding a cap and housing of a sealed container but does not disclose the sealing material used in container. With no reason to combine and the sealing material not being disclosed deems claim 14 allowed.
 Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of claim 15 - 28 directed to an invention non-elected with traverse in the reply filed on August 20, 2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/               Primary Examiner, Art Unit 3614